Citation Nr: 1626674	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1. Entitlement to an increase in the 20 percent evaluation currently assigned for degenerative disc disease lumbosacral spine. 

2. Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbosacral spine, from the initial grant of service connection. 

3. Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbosacral spine, from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active service from September 1974 to September 1976. 

This matter comes before the Board of Veterans Affairs (Board) on appeal from a September 2009 decision by the RO which denied an increased rating for the Veteran's low back disability. 

With respect to the latter two issues on appeal, service connection for radiculopathy of the right and left lower extremities was granted by the RO in August 2010, during the pendency of the appeal for an increased rating for the low back disability.  As the neurological manifestations are symptoms contemplated in the rating criteria when evaluating a low back disability, the additional disabilities are inextricably intertwined with the claim for an increased rating.  Therefore, the Board has assumed jurisdiction over these issues.  

These claims were previously before the Board in February 2014, at which time they were remanded for further development of the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that 38 C.F.R. § 19.31(a)(2015) provides that an SSOC will be furnished by the AOJ to inform an appellant of any material changes in, or additions to, the information included in the SOC or any prior SSOC. 38 C.F.R. § 19.31(b)(1) provides that an SSOC will be issued if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC has been issued and before the appeal is certified to the Board. 

The last Supplemental Statement of the Case (SSOC) available in the VBMS is dated July 2014.  Since the July 2014 SSOC, the Veteran has submitted additional private treatment records without a waiver of RO review; additional pertinent VA treatment records have also been added to Virtual VA.  On remand, the RO must review this evidence and readjudicate the claims on appeal prior to returning the claims to the Board, if warranted.  

Additionally, although the Veteran underwent a VA spine/nerves examination in 2014, he recently asserted, via his accredited representative, that his service-connected spine and bilateral lower radiculopathy conditions have worsened. See June 2016 Appellate Brief.  In this regard, newly added VA treatment records show that the Veteran has been treated in the Emergency Room on at least one occasion for severe back pain. See, e.g., September 2014 VA Treatment Records.  In light of the foregoing, the Board finds that a new VA examination is warranted to determine the current nature and severity of the service-connected lumbar spine disability with bilateral lower extremity radiculopathy. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care who may possess additional records relevant to his claims.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The AOJ should also ensure that all relevant VA treatment records have been associated with the Veteran's claims folder. 

2. The AOJ should schedule the Veteran for a VA examination in connection with his claim for higher evaluation of his lumbar spine disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner should identify all chronic orthopedic manifestations of the Veteran's lumbar spine disability and include range of motion findings.  The examiner should state whether the Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. 

3. The AOJ should schedule the Veteran for a VA examination in connection with his claim for higher evaluations his left and right lower extremity radiculopathies. (This examination may be combined with the examination of his lumbar spine if it is determined to be appropriate to do so and the clinician is competent to address the severity of both disabilities.) The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

All necessary tests should be conducted and the results of any testing should be fully documented and explained in the examination report.  The examiner should then determine the nature, extent, frequency and severity of any neurologic impairment related to or part of the Veteran's service-connected radiculopathy of the right lower extremity and/or radiculopathy of the left lower extremity.

As to each of the service-connected disabilities (radiculopathy of the right lower extremity and radiculopathy of the left lower extremity), the examiner should indicate whether it is productive of incomplete paralysis as opposed to complete paralysis.  If it is productive of incomplete paralysis, the examiner should characterize the disability as productive of mild, moderate, moderately severe, or severe (with marked muscular atrophy) impairment. The examiner should explain the conclusion reached.

4. After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues remaining on appeal.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished an SSOC and afforded the appropriate period for response. (The SSOC should also address the TDIU question if this benefit is not granted.)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




